Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 1/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could construe a tire inner surface as an optional component of the noise reduction device and such is beyond the scope of the claimed invention.  In view of the specification of the claimed invention, a tire noise reduction device is attached to a tire cavity that is surrounded by the tread portion, the side wall portion and the bead portion of the tire.  It is necessary that the chamfered band member is attached to the tire inner surface to reduce chipping to the tire inner surface that are caused by friction between the band member and the sound absorbing member, and between the band member and the tire inner surface.  
Since the components made up of the tire noise reduction device could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,823,613 to Tanno et al. (Tanno) as evidenced by US 2015/0151584 to Koishikawa (Koishikawa) and US 2013/0134001 to Liu (Liu).  
Tanno discloses a tire noise reduction device comprising a tire inner surface, a sound absorbing member of a porous material and a band member provided to affix the sound absorbing member to the tire inner surface (figure 3, and column 3, lines 30-35).  The porous material has chamfered portions on both surface sides at bond ends in a width direction of the porous material wherein Θ’ is the angle of the chamfer x with respect to the longitudinal direction of the porous member in the range from 20 to 70o (figure 9, and column 5, lines 1-5).   This is a clear indication that Θ1 with respect to the longitudinal direction of the porous member is in the range of from 110 to 160o within the claimed range. 
[AltContent: textbox (Θ1)][AltContent: rect]
    PNG
    media_image1.png
    226
    612
    media_image1.png
    Greyscale

The porous member without chamfering experiences damage at the edge portions of the corner while the chamfered porous member does not during tire rolling (column 4, lines 40-60).  As such, the chamfered portions on both surface sides at both ends in the longitudinal direction reduce the stress caused by friction between the porous member and the tire inner surface, thereby allowing durability of the porous member to be improved. 
The contact portions on the edge sides of the band member are more likely to deform due to friction between the band member to the porous member, and between the band member and the tire inner surface.    
Koishikawa is relied upon as evidence to show a fact that a chamfer plays a key role in chipping resistance.  In particular, the chamfer provided in the tire tread portion that adjoins the edge, the edge adjoining the land portions, of the lug groove and sipe combination in order to prevent chipping of the land portion (paragraph 63).
Liu is also provided as additional evidence to establish that the chamfered edges of the brake lining effectively reduce braking vibrations and noise.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a band member having chamfered portions on both surface sides at both ends in the width direction thereof motivated by the desire to provide the band member having excellent chipping resistance by reducing the stress that would produce in the material at that location during tire rolling.  
Regarding claim 3, as shown in figures 7 and 9, the chamfer has identical inclination angles θ1 and θ2.  Tanno does not explicitly disclose that angles θ1 and θ2 are different.  Tanno mentions that the chamfers x’ is inclined to the outer surface of the porous member (figures 23 and 24).  Alternatively, the chamfer x can be perpendicular to the outer surface of the porous member (figures 4 and 5).  Tanno further mentions that combination of the respective features is within the scope of the reference.  

    PNG
    media_image2.png
    304
    489
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    282
    685
    media_image3.png
    Greyscale

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a band member having chamfered portions on both surface sides at both ends in the width direction wherein each chamfered portion has different inclination angles because identical and different inclination angles have been shown in the art to be recognized equivalent inclination angles for a chamfer and the selection of these known equivalents to be used as inclination angles for a chamfer will be within the level of the ordinary skill in the art.  

Applicant alleges that the band member and the sound absorbing member are made of different materials; therefore, it would not be expected the band member experiences the same damage as the porous member when the tire is in service.  The examiner respectfully disagrees. 
The examiner directs the Applicant’s attention column 4, lines 40-60 wherein the porous member without chamfering experiences damage at the edge portions of the corner while the chamfered porous member does not during tire rolling. As such, the chamfered portions on both surface sides at both ends in the longitudinal direction reduce the stress that would produce in the material at that location by friction between the porous member and the tire inner surface.  
The passage indicates that the chamfer plays a key role in stress reducing and thus chipping resistance at the edge portions of the corner when the tire is in service regardless of the nature of the material.  Further, as evidenced by Koishikawa, the chamfer is provided in the tire tread portion that adjoins the edge, the edge adjoining the land portions, of the lug groove and sipe combination in order to prevent chipping of the land portion which is not made of a porous material either. 
Liu is also provided as additional evidence to establish that the chamfered edges of the brake lining reduces braking vibrations and noise.  The braking lining is made of a high friction material including an organic compound, a ceramic compound, or a metallic compound and each of which is not required to be a porous material either (paragraph 16).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788